Exhibit 10.1

 

Trading Plan   charles SCHWAB (SEC Rule 10b5-1)    

www.schwab.com

1-800-239-2506

This Trading Plan is entered into as of 06/04/2008 (the “Signing Date”) between
Gregory P. Toups

 

   (mm/dd/yyyy)   

        Name of Client

(“Client”) and Charles Schwab & Co., Inc. (“Broker”).

WHEREAS, Client wishes to establish this Trading Plan to sell or purchase shares
of Common (Stock)

Common, Preferred, Other (specify)

of Omega Protein Corporation (OME) from Account number
_______________________________

                Issuer of Stock                                       
                                               Account Number

(the “Account”) maintained with Broker, in accordance with the requirements of
SEC Rule 10b5-1 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

NOW, THEREFORE, Client and Broker agree as follows:

 

1. Trade Instructions. Client hereby instructs Broker to effect sales or
purchases of shares of Stock of Issuer from or into the Account, as the case may
be, in accordance with the attached Appendix A to Trading Plan (“Appendix A”)
and/or Appendix B to Trading Plan (“Appendix B”). If Client specifies a date for
trading which is a weekend or holiday, the trade shall not take place until
after the opening of regular market trading hours on the next trading day.

 

2. Term. This Trading Plan shall become effective on 06/04/2008 (the “Trading
Plan Effective Date”) and shall terminate

 

     (mm/dd/yyyy)   

on the earlier of (1) specify date 11/15/2008 (not to exceed two years from the
Trading Plan Effective Date);

 

   (mm/dd/yyyy)   

(2) execution of all of the trades or expiration of all of the orders relating
to such trades as specified in Appendix A and/or Appendix B; (3) the date Broker
receives notice of the liquidation, dissolution, bankruptcy or insolvency of
Client; (4) the date Broker receives notice of Client’s death; or
(5) termination of this Trading Plan in accordance with Section 7(b) or
Section 15 hereof.

 

3. Representations and Warranties. Client represents and warrants that as of the
date of this Trading Plan:

 

  (a) Client is not aware of any material nonpublic information concerning
Issuer or any of its securities (including the Stock) and is entering into this
Trading Plan in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1.

 

  (b) Client is permitted to sell or purchase Stock in accordance with Issuer’s
insider trading policies and has obtained the approval of Issuer’s counsel to
enter into this Trading Plan.

 

  (c) There are no legal, regulatory, contractual or other restrictions
applicable to the trades contemplated under this Trading Plan that would
interfere with Broker’s ability to execute trades and effect delivery and
settlement of such trades on behalf of Client (collectively, “Client Trading
Restrictions”).

 

4. Intent to Comply with Rule 10b5-1 (c). It is Client’s intent that this
Trading Plan comply with the requirements of Rule 10b5-1 (c), and this Trading
Plan shall be interpreted to comply with such requirements.



--------------------------------------------------------------------------------

5. Rule 144. Section 5 applies if the Client may be deemed an “affiliate” of
Issuer, as the term “affiliate” is defined in Rule 144 under the Securities Act
of 1933, as amended.

 

  (a) Broker agrees to conduct all sales of Stock in accordance with the
manner-of-sale requirements of Rule 144. Broker further agrees not to effect any
sale of Stock that would exceed the amount limitation under Rule 144, assuming
Broker’s sales of Stock are the only sales subject to such limitation. Client
agrees not to take, and to cause any person or entity with which Client would be
required to aggregate sales of Stock pursuant to paragraph (a)(2) or (e) of Rule
144 not to take, any action that would cause sales of Stock by Broker not to
comply with Rule 144.

 

  (b) Client agrees to provide Broker with five executed copies of Form 144,
which Broker shall complete and file on behalf of Client in the event of sales
of Stock under this Trading Plan. Client understands and agrees that such Form
144 will include the date this Trading Plan was adopted.

 

  (c) Client shall disclose to Broker all trading plans involving the Stock
established by Client at other firms that would be effective at any time during
the period this Trading Plan is in effect and all trading activity involving the
Stock that occurs during such period or which occurs within 90 days prior to the
commencement of such period.

 

  (d) Client agrees to notify Broker immediately if there is any change in
Client’s employment or affiliate or non-affiliate status.

 

6. Section 13 or Section 16 Filings. Client acknowledges and agrees that Client
is responsible for making all filings, if any, required under Section 13 or
Section 16 of the Exchange Act (and the rules and regulations thereunder) with
respect to trades pursuant to this Trading Plan. To comply with Section 16
accelerated reporting requirements, Client must complete separately a duly
executed Broker Instruction Letter.

 

7. Market Disruptions and Trading Restrictions.

 

  (a) Client understands that Broker may not be able to effect a trade, in whole
or in part, due to a market disruption or a legal, regulatory or contractual
restriction applicable to Broker or any other event or circumstance. Client also
understands that Broker may be unable to effect a trade consistent with ordinary
principles of best execution due to insufficient volume of trading, failure of
the Stock to reach and sustain a limit order price, or other market factors in
effect on the trade date specified in Appendix A and/or Appendix B. As soon as
reasonably practicable after the cessation or termination of any such market
disruption, restriction event or circumstance, Broker shall resume effecting
trades in accordance with the express provisions of this Trading Plan which are
then applicable. Trades that are not executed as the result of any such market
disruption, restriction, event or circumstance shall not be deemed to be a part
of this Trading Plan.

 

  (b) If Issuer enters into a transaction or if any other event occurs that
results, in Issuer’s good faith determination, in the imposition of any Client
Trading Restrictions, such as a stock offering requiring an affiliate lockup,
Client and Issuer shall promptly, but in no event later than three days prior to
the date of the remaining trade(s) specified in Appendix A and/or Appendix B,
provide Broker notice of such restrictions. With respect to any Client Trading
Restrictions for which Client and Issuer have given Broker notice, Broker shall
stop effecting trades under this Trading Plan, and this Trading Plan shall
thereupon terminate. In such case, Client, Broker and (for purposes of
acknowledgment) Issuer shall cooperate to establish a new trading plan in
accordance with the requirements of Rule 10b5-1(c).

 

8. Hedging Transactions. While this Trading Plan is in effect, Client agrees not
to enter into or alter any corresponding or hedging transaction or position with
respect to the Stock (including, without limitation, with respect to any
securities convertible into or exchangeable for Stock, or any option or other
right to purchase or sell Stock or such convertible or exchangeable securities).



--------------------------------------------------------------------------------

9. Margin Loans. Shares subject to this Trading Plan may not be used to secure
margin loans to Client made by Broker.

 

10. Compliance with Laws and Rules. Client understands and agrees that it is the
responsibility of Client, and not Broker or Issuer, to determine whether this
Trading Plan meets the requirements of Rule 10b5-1 (c) and any other applicable
federal or state laws or rules.

 

11. Entire Trading Plan. This Trading Plan constitutes the entire trading plan
between Client and Broker and supersedes and replaces any prior instructions
under Rule 10b5-1 from Client to Broker with respect to the sale or purchase of
shares from or into the Account, as the case may be.

 

12. Notices and Other Communications. Any notices required or permitted to be
given by Issuer and/or Client under this Trading Plan shall be provided in
writing by fax, signed by Client and Issuer and confirmed by telephone (Attn:
Restricted Stock Service, Fax: 1-415-667-6646; Tel.: 1-800-239-2506).

With respect to any Client Trading Restrictions, Client and Issuer shall provide
Broker notice of the anticipated duration of such restrictions, but shall not
provide Broker information about the nature of such restrictions or any other
information about such restrictions. Further, in no event shall Client or
Issuer, at any time while this Trading Plan is in effect, communicate any
material nonpublic information concerning Issuer or its securities (including
the Stock) to Broker. Further, Client shall not at any time attempt to exercise
any influence over how, when or whether to effect trades under this Trading
Plan.

 

13. Third-Party Beneficiary. Client intends Issuer to be a third-party
beneficiary of each and every representation and warranty contained in this
Trading Plan to the fullest extent necessary to enable Issuer to be fully
protected from direct or indirect liability in connection with this Trading
Plan.

 

14. Governing Law. This Trading Plan shall be governed by, and construed in
accordance with the laws of, the state of California, as applied to agreements
made and wholly performed in the state of California.

 

15. Amendments and Termination. This Trading Plan may be amended, modified or
terminated only by a written instrument signed by Client, acknowledged by Broker
and acknowledged by Issuer (except as provided in Section 7[b] hereof). Client
acknowledges and understands that any amendment to, or modification of, this
Trading Plan shall be deemed to constitute the creation of a new trading plan.
Accordingly, Client shall be required to restate and reaffirm, as of the date of
such amendment or modification, each of the representations and warranties
contained in Section 3 of this Trading Plan.

 

16. Counterparts. This Trading Plan may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have signed this Trading Plan as of the
Signing Date.

 

Name of Client: Gregory P. Toups Signature of Client:    /s/ Gregory P. Toups
Account Number:   Date: 6/3/2008  



--------------------------------------------------------------------------------

Accepted by: Charles Schwab & Co., Inc. By:      Name:    Title:   

Date:

 

 

Acknowledged by: Name of Issuer: Omega Protein Corporation By:    /s/ John D.
Held Name:    John D. Held Title:    Executive Vice President

Date: 

  June 3, 2008

If you have any questions or need help completing your forms, call Schwab’s
Restricted Stock Service* at 1-800-239-2506 during business hours.

Charles Schwab & Co., Inc., Attention: Restricted Stock Service, 101 Montgomery
Street, SF215FMT-4, San Francisco, CA 94104